Exhibit PROMISSORY NOTE PURCHASE AGREEMENT THIS PROMISSORY NOTE PURCHASE AGREEMENT (this "Agreement") is made effective as of March , 2010, by and among Gabriel Technologies Corporation, a Delaware corporation (the "Company"), and the investor(s) listed on the Schedule of Investors attached hereto (each an "Investor", and collectively the "Investors"). WHEREAS, the Company desires to raise capital in the amount of approximately Two Million Five Hundred Thousand Dollars ($2,500,000.00) pursuant to this Agreement (the "Loan"); WHEREAS, the Investors desire to purchase, and the Company desires to sell to each initial Investor (each an "Investor") who desires to participate in the Closing (as defined below), a Promissory Note in the form attached hereto as Exhibit “A” (with all such Promissory Notes issued in the Closing, as defined below, referred to herein as the "Notes") in the principal amount set forth opposite such Investor's name on either Schedule “A-1” or “A-2”, depending on whether the Investor is an Option 1 or an Option 2 Investor, and cumulatively on Schedule “A-3”), upon the terms and conditions set forth in this Agreement; WHEREAS, the Company desires to offer and sell Notes to the Investors that elect to participate in the Loan, each of whom will be an Investor pursuant to this Agreement; NOW, THEREFORE, in consideration of the foregoing promises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investors hereby agree as follows: 1. Purchase and Sale of Notes; Closing. 1.1 Sale and Issuance of Notes to Investors at Closing. Subject to the terms and conditions of this Agreement, the purchase and sale of the Notes, in the aggregate minimum principal amount of not less than $1,000,000.00 and not greater than $2,500,000.00, (Schedule “A-3” “Cumulative Schedule of Investors”, constitutes the cumulative list of the Schedule “A-1” and “A-2” Investors), shall take place at the principal office of the Company (the "Closing Location"), at 3:00 p.m., Central Standard Time, on February 23, 2010, or such other date and time as may be mutually acceptable to the Company and the Investors (which time and place are designated as the "Closing"). At the Closing, the Company shall deliver to each Investor the original Note that such Investor is purchasing pursuant to this Agreement at the Closing upon confirmation of receipt of payment of the purchase price therefore, which purchase price shall equal the principal amount of the Note purchased (the "Purchase Price") and shall be paid in cash by each Initial Investor by wire transfer to the Company, pursuant to the instructions attached hereto as Exhibit “B”. Each Investor shall be subject to the covenants set forth in Section 1.4 below and as otherwise stated in this Agreement. 1 1.2Investment Commitment. Each Initial Investor hereby commits and is committed to such amounts as set forth in Schedule “A-3” under “Total Investment Amount”.
